Exhibit 10.3

Execution Version

NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN COPYRIGHTS (the
“Agreement”), dated as of July 1, 2015, made by made by each of the Grantors
signatory hereto (the “Grantors”), in favor of BANK OF AMERICA, N.A. (“BAML”),
in its capacity as administrative agent for the banks and other financial
institutions (collectively, the “Lenders”) from time to time parties to the
Credit Agreement (as defined below) and as collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement). Unless
otherwise defined herein or the context otherwise requires, terms used in this
Agreement, including its preamble and recitals, have the meanings provided or
provided by reference in the Credit Agreement and the Guarantee and Collateral
Agreement (each as defined below).

WHEREAS, pursuant to that certain Credit Agreement, dated as of July 1, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Univar USA Inc., a Washington
corporation (the “Borrower”), Univar Inc., a Delaware corporation (“Holdings”),
BAML, as administrative agent and collateral agent, the Lenders and the other
parties from time to time party thereto, the Lenders have severally agreed to
make the Initial Term Loans (collectively, the “Loans”) to the Borrower upon the
terms and subject to the conditions set forth therein; and

WHEREAS, in connection with the Credit Agreement, the Borrower, Holdings, and
certain Domestic Subsidiaries of Holdings have executed and delivered a
Guarantee and Collateral Agreement, dated as of July 1, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), in favor of the Collateral
Agent; and

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantors
granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of their Intellectual Property, including the
Copyrights; and

WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make the Loans and
other financial accommodations to the Borrower pursuant to the Credit Agreement,
the Grantors agree, for the benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

SECTION 1. Confirmation of Grant of Security Interest. Each Grantor hereby
confirms that, subject to existing licenses to use the Copyrights granted by
such Grantor in the ordinary course of its business, pursuant to the Guarantee
and Collateral Agreement it has granted to, and does hereby grant to, the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the Copyrights of such Grantor (including, without limitation, those
items listed on Schedule I hereto) and to the extent not otherwise included, all
Proceeds and products of any and all of the Copyrights, as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations of such
Grantor, except that no security interest is or will be granted pursuant hereto
in any right, title or interest of such Grantor under or in any Copyright
License for so long as, and to the extent that, the granting of such a security
interest pursuant hereto would result in a breach, default or termination of
such Copyright License.

SECTION 2. Purpose. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest with the
United States Copyright Office. This Agreement is expressly subject to the terms
and conditions of the Guarantee and Collateral Agreement. The Guarantee and
Collateral Agreement (and all rights and remedies of the Secured Parties
thereunder) shall remain in full force and effect in accordance with its terms.

SECTION 3. Acknowledgment. Each Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Copyright are more fully set forth in the Credit
Agreement and the Guarantee and Collateral Agreement, the terms and provisions
of which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein. In the event of a conflict
between this Agreement and the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall prevail.

SECTION 4. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same instrument.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

UNIVAR USA INC.,

as Grantor

By: /s/ Kerri Howard Name: Kerri Howard Title: Vice President – Treasurer

 

 

[Signature Page to Copyright Security Agreement (Univar)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Collateral Agent

By: /s/ Liliana Claar Name: Liliana Claar Title: Vice President

 

 

[Signature Page to Copyright Security Agreement (Univar)]



--------------------------------------------------------------------------------

SCHEDULE I

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

OWNER

  

DESCRIPTION

   STATUS    REGISTRATION /
APPLICATION
NUMBER

Univar USA Inc. (f/k/a Van Waters & Rogers Inc.)

   VW&R Specimen Slide Collection    Registered    VA 0000989923

Univar USA Inc. (f/k/a Van Waters & Rogers Inc.)

   Whitney    Registered    VA 0000063006

Univar USA Inc. (f/k/a Van Waters & Rogers Inc.)

   Bountiful    Registered    VA 0000063005